Case 3:15-cv-00675-JBA Document 1555-11 Filed 05/15/20 Page 1 of 4




                EXHIBIT E
                        Case 3:15-cv-00675-JBA Document 1555-11 Filed 05/15/20 Page 2 of 4

SEC                                                                                                        Notes and Proposed Disposition /
                               Asset                          Brief Desc.       Approx. or Actual Value
NO.                                                                                                           Reason for Retaining Asset
       Receivership Accounts                           Cash                               $3,534,503.98 To be used to pay for ongoing
                                                                                                        Receivership Estate expenses, balance to
NONE
                                                                                                        be moved to CRIS account to secure
                                                                                                        Judgment.
       E*Trade: x6818                                  Cash                                     $243.65 Majority transferred to Receivership
 1
                                                                                                        Accounts. See Note 4.
 2     HSBC: x2984                                     Cash                                       $9.50 See Note 4.
 3     Northern Trust: x5218                           Cash                               $5,359,620.21 See Note 4.
 5     Northern Trust: x0901                           Cash                                       $0.00 See Note 4.
       Northern Trust: x5226                           Cash                                  $27,576.51 Value represents Defendant's 50% interest
                                                                                                        in Essell Farms, LLC. See Note 4.
 6                                                                                                      Corrected value from DN 1550 following
                                                                                                        clarification of account statement notation.


       Northern Trust: x5234                           Cash                               $2,567,953.63 Value represents Defendant's 60% interest
 7
                                                                                                        in Essell Group, LLC. See Note 4.
 8     Northern Trust: x3781                           Cash                                  $82,597.96 See Note 4.
 9     Northern Trust: x7193                           Money market/equity                  $914,771.20 See Note 4.
 10    TD Bank: x5279                                  Cash                                  $19,378.86 See Note 4.
 11    TD Bank: x8551                                  Cash                                   $8,193.19 See Note 4.
       Fidelity: x8133                                 Money market                               $0.31 Value represents Defendant's 50% interest
 12
                                                                                                        in Essell Farms, LLC. See Note 4.
       Fidelity: x7417                                 Cash                                       $2.83 Value represents Defendant's 60% interest
 13
                                                                                                        in Essell Group, LLC. See Note 4.
 14    Fidelity: x9637                                 Cash                                     $836.06 See Note 4.
 15    Circle Internet Finance Bitcoin Wallet          27.60520050 Bitcoins                 $262,436.02 As of May 15, 2020. See Note 4.
 16    Oak Management Corp. 2015 distribution          Forfeited                                  $0.00 See Note 3.
 17    Oak Management Corp. 2016 distribution          Forfeited                                  $0.00 See Note 3.
       Essell Farm (1820 County Route 7, Ancram, NY)   Real Estate                        $1,500,000.00 Approximate value based on Doc. No. 888-
                                                                                                        1 and Mr. Ahmed's 50% interest in The
                                                                                                        Essell Farms, LLC. Subject to aggregate
 18                                                                                                     value of other assets of the Receivership
                                                                                                        Estate, may not need to be liquidated.


       Ribbit Capital                                  Private investment                 $3,563,328.95 Value provided is capital account. Value
                                                                                                        represents Defendant's 60% interest in
 19                                                                                                     Essell Group, LLC. Subject to aggregate
                                                                                                        value of other assets of the Receivership
                                                                                                        Estate, may not need to be liquidated.
       Ribbit Capital II                               Private investment                   $883,194.93 Value provided is capital account. Value
                                                                                                        represents Defendant's 60% interest in
 20                                                                                                     Essell Group, LLC. Subject to aggregate
                                                                                                        value of other assets of the Receivership
                                                                                                        Estate, may not need to be liquidated.
       Qoo10 Pte. Ltd.                                 77,267 Redeemable                    $401,131.63 $8.6525 per share (Result of Clues
                                                       Convertible Preference                           Network merger). Subject to aggregate
                                                       Shares                                           value of other assets of the Receivership
 21                                                                                                     Estate, may not need to be liquidated.
                                                                                                        Value represents Defendant's 60% interest
                                                                                                        in Essell Group, LLC.
 22    Oak HC/FT Associates Capital Account            Forfeited interest                              - See Note 3.
       Oak HC/FT - Cash Distributions                  Cash (forfeited)                                - See Note 3.
       Crypto Currency Partners LP                     Private investment                   $191,465.00 Value provided is capital account. Subject
                                                                                                         to aggregate value of other assets of the
 23                                                                                                      Receivership Estate, may not need to be
                                                                                                         liquidated.
       iMENA                                           Private investment                   $169,200.00 Approximate value based on .18% interest
                                                                                                        held by Defendant. Subject to aggregate
 24                                                                                                     value of other assets of the Receivership
                                                                                                        Estate, may not need to be liquidated.


                                                                            1
                     Case 3:15-cv-00675-JBA Document 1555-11 Filed 05/15/20 Page 3 of 4
       Playsino                                             Private investment                $0.00 Approximate value based on current status
                                                                                                    of acquisition by third party. Subject to
NONE                                                                                                aggregate value of other assets of the
                                                                                                    Receivership Estate, may not need to be
                                                                                                    liquidated.
       MetLife Whole Life Insurance Policy (Iftikar         Insurance policy          $1,322,999.29 Approximate surrender value. See Note 4.
 25
       Ahmed)
       Genworth Life and Annuity Insurance Policy           Insurance policy                  $0.00 No surrender value. See Note 2.
 26
       (Iftikar Ahmed)
       American General Life Insurance Policy (Iftikar      Insurance policy                  $0.00 No surrender value. See Note 2.
 27
       Ahmed)
 28    Oak Management Corp.                                 Forfeited interest                $0.00   See Note 3.
 29    Oak Associates X, LLC                                Forfeited interest                $0.00   See Note 3.
 30    Oak Associates XI, LLC                               Forfeited interest                $0.00   See Note 3.
 31    Oak Associates XI‐A, LLC                             Forfeited interest                $0.00   See Note 3.
 32    Oak Associates XII, LLC                              Forfeited interest                $0.00   See Note 3.
 33    Oak Associates XII‐A, LLC                            Forfeited interest                $0.00   See Note 3.
 34    Oak Associates XIII, LLC                             Forfeited interest                $0.00   See Note 3.
 35    Oak Associates XIII‐A, LLC                           Forfeited interest                $0.00   See Note 3.
 36    Oak Frozen Distributions                             Cash                      $1,257,794.00   See Note 4.
 37    Porsche Cayenne                                      Car                                unk.   See Note 1.
 38    Cadillac Escalade                                    Car                                unk.   See Note 1.
 39    Household Furnishings of 505 North Street            Personal propery                   unk.   See Note 1.
 40    Bank of America: x9566                               Cash                          $4,184.54   See Note 4.
 41    Bank of America: x0482                               Cash                        $221,043.68   See Note 4.
 42    Bank of America: x3754                               Cash                        $171,472.11   See Note 4.
 43    Chase Bank: x9065                                    Cash                         $20,612.98   See Note 4.
 44    Chase Bank: x9001                                    Cash                         $14,372.35   See Note 4.
 45    Northern Trust Brokerage: x5188                      Cash                        $451,796.75   See Note 4.
 46    Northern Trust Brokerage: x3934                      Cash/equity              $11,257,121.70   See Note 4.
       Northern Trust Brokerage: x3935                      Cash/fixed                   $11,640.68   See Note 4.
 47
                                                            income/equity
 48    Northern Trust Brokerage: x0895                      Cash/equity               $3,292,738.15 See Note 4.
       505 North St, Greenwich, CT                          Real Estate                       $0.00 No value to Receivership Estate due to
 50
                                                                                                    bond matter.
 51    Painting ‐ M.F. Husain, "Ashoka's Pillar"            Personal propery                   unk. See Note 1.
 52    Harry Winston Diamond Ring                           Personal propery                   unk. See Note 1.
       Various gold or silver coins given to minor          Personal propery                   unk. See Note 1.
 53
       children
 54    Jewelry rec'd as wedding presents (42 pcs)           Personal propery                   unk.   See Note 1.
 55    Jewelry acquired during marriage (8 pieces)          Personal propery                   unk.   See Note 1.
 56    Jewelry acquired during marriage (2 pieces)          Personal propery                   unk.   See Note 1.
       Various gold or silver coins given to minor          Personal propery                    n/a   N/A (see below treatment of silver in safe
 57
       children (specific weights)                                                                    deposit boxes).
 58    Gold pieces received as wedding presents             Personal propery                   unk.   See Note 1.
       1 KG gold bars acquired during marriage (9 pcs)      Personal propery                    n/a   N/A (see below treatment of gold in safe
 59
                                                                                                      deposit boxes).
 60    Remaining contents in safety deposit boxes           Personal propery                  unk.    See Note 1.
       Gold in safe deposit boxes (weighted items only)     333.78 troy ounces         $585,783.90    Approximate value based on spot price as
NONE
                                                                                                      of May 15, 2020. See Note 4.
       Silver in safe deposit boxes (weighted items only)   3 troy ounces                    $46.77   Approximate value based on spot price as
NONE
                                                                                                      of May 15, 2020. See Note 4.
 61    Bank of America: x4199                               Cash                          $2,442.44   See Note 4.
 62    Bank of America: x3831                               Cash                         $11,368.46   See Note 4.
       Apartment (530 Park, 12A, New York, NY)              Real Estate               $5,940,200.00   Approximate realizable value after
 63                                                                                                   transaction expenses, subject to change.
                                                                                                      See Note 4.
 64    Bank of America: x6009                               n/a                               $0.00 See Note 2.
 65    Bank of America: x7632                               Cash                        $386,520.23 See Note 4.
       Apartment (530 Park, 12F, New York, NY)              Real Estate               $6,172,512.50 Approximate realizable value after
 66                                                                                                 transaction expenses, subject to change.
                                                                                                    See Note 4.
 67    Bank of America: x8384                               Cash                          $2,540.00 See Note 4.
                                                                                 2
                     Case 3:15-cv-00675-JBA Document 1555-11 Filed 05/15/20 Page 4 of 4
       Blade Networks Investment                           Private investment                          $2,100.00 Approximate value based on interest in
                                                                                                                 private entity's book value. Subject to
 68                                                                                                              aggregate value of other assets of the
                                                                                                                 Receivership Estate, may not need to be
                                                                                                                 liquidated.
       Lola Travel Co.                                     Private investment.                       $13,000.00 Value based on most recent 409a report of
                                                           Contingent interest in                               common stock. Subject to aggregate value
NONE
                                                           series A preferred shares                            of other assets of the Receivership Estate,
                                                                                                                may not need to be liquidated.
       Aldrich Capital Investment (liquidated April        Cash                                           $0.00 Value transferred to Receivership Account.
 69
       2018)                                                                                                    See Note 4.
       Reserve Media Investment                            Private investment                             $0.00 Value likely wiped out after merger. See
 70
                                                                                                                Note 2.
 71    TD Ameritrade: x7686                                Approx. cash/equity                    $6,904,961.93 See Note 4.
       Iftikar A. Ahmed Family Trust interest in Rakitfi   n/a                                            $0.00 See Note 2.
 72
       Holdings LLC
 73    Bank Check - Iftikar Foundation                     Cash                                      $14,560.00     See Note 4.
 74    Fidelity: x8965                                     Cash/equity                            $9,476,865.47     See Note 4.
 75    Fidelity: x7540                                     Cash/equity                           $13,890,977.79     See Note 4.
 76    Fidelity: x5070                                     Cash                                       $5,996.41     See Note 4.
 77    Fidelity: x5760                                     Cash                                         $399.26     See Note 4.
 78    Pershing/BNY Brokerage: x0166                       Cash/fixed income                        $897,588.68     See Note 4.
 79    TD Bank Checking: x2774                             Cash                                          $29.51     See Note 4.
 80    Cash (Held by HSC LLP)                              Cash                                      $55,223.93     See Note 4.
 81    Cash (Held by Murtha Cullina LLP)                   Cash                                      $25,000.00     See Note 4.
 82    Paintings (2)                                       Personal propery                                unk.     See Note 1.
 83    Sculpture of hand                                   Personal propery                                unk.     See Note 1.
 84    Harry Winston Earrings                              Personal propery                                unk.     See Note 1.
 85    13 women's designer handbags                        Personal propery                                unk.     See Note 1.
 86    Fidelity: x1895                                     Cash                                      $95,903.00     See Note 4.
 87    Fidelity: x8036                                     Cash/equity                               $96,671.88     See Note 4.
 88    Fidelity: x9441                                     Cash                                      $85,746.73     See Note 4.
 89    TD Ameritrade: x7666                                Cash/equity                            $1,130,429.94     See Note 4.
 90    TD Ameritrade: x7674                                Cash/equity                            $1,279,891.05     See Note 4.
 91    TD Ameritrade: x7700                                Cash/equity                              $351,979.40     See Note 4.
 92    Bank of America Trust: x4104                        Cash                                       $5,002.81     See Note 4.
 93    Bank of America Trust: x0070                        Cash                                       $5,002.83     See Note 4.
 94    Bank of America Trust: x5699                        Cash                                       $5,004.04     See Note 4.
       Moat, Inc. / Oracle (Essell Group)                  Contingent interest in                     $3,566.40     If funds available, see note 4. Reflects
None
                                                           funds (max value)                                        Defendant's 60% interest.
                                                                            TOTAL                 $84,959,536.01
       NOTE 1: Where value is "unk." no                    NOTE 2: Where value         NOTE 3: Except when          NOTE 4: The Receiver may need to
       independent valuation was performed as              is $0, the asset has no     indicated, where value is    liquidate this asset and transfer the
       liquidation of the asset does not appear            appreciable value to        "forfeited," the asset has   proceeds of such liquidation to the
       necessary given aggregate value of other            the Receivership Estate     either (a) been              CRIS account to secure the Judgment.
       Receivership Assets at this time. In an             for a reason other than     determined to be             At the appropriate time, and subject to
       abundance of caution, however, the Receiver         forfeiture (such as an      forfeited by a Court         further order of the Court, the Receiver
       proposes to keep the asset frozen and in the        account balance of $0       and/or (b) the holder of     anticipates providing an updated plan
       Receivership Estate until the Judgment is fully     or an insurance policy      the asset takes the          of liquidation.
       secured in the CRIS account.                        without a surrender         position that the asset
                                                           value, for example). In     has been forfeited.
                                                           an abundance of
                                                           caution, however, the
                                                           Receiver proposes to
                                                           keep the asset frozen
                                                           and in the
                                                           Receivership Estate
                                                           until the Judgment is
                                                           fully secured in the
                                                           CRIS account.




                                                                                 3
